In re Bright, Raynell; —Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “C”, No. 376-884; to the Court of Appeal, Fourth Circuit, No. 97KW-2058.
Granted; stay recalled. To the extent that counsel’s application in this Court reurges the arguments made in his motions filed before trial began with jury selection and before our stay issued, we construe his present application as a request for a mistrial and discharge of the selected jurors. So construed, the application is granted, the stay recalled, and the case remanded to the trial court with instructions to declare a mistrial and to discharge the selected jurors. In addition, the district court is ordered to enter a plea of not guilty and not guilty by reason of insanity on relator’s behalf and to reset trial within a reasonable time.
VICTORY, J., not on panel.